UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN MARQUIS JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01258-RBH-5)


Submitted:   January 23, 2014             Decided:   February 5, 2014


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Marquis Johnson, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Marquis Johnson appeals the district court’s text

order   denying     his   motion   for       a   reduction   of    his     sentence.

Johnson argues that he should be resentenced in light of this

Court’s decision in United States v. Simmons, 649 F.3d 237 (4th

Cir.    2011)    (en   banc).      However,        Johnson’s       claim    is    not

cognizable under 18 U.S.C. § 3582(c) (2012).                      Accordingly, we

affirm the district court’s order denying relief.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the   materials      before      this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2